Citation Nr: 1204134	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  95-25 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for low back strain, rated as 20 percent disabling prior to October 4, 1997, and as 40 percent disabling as of October 4, 1997.

2.  Entitlement to a compensable evaluation for residuals of frozen feet, rated as noncompensably disabling prior to April 30, 2009, and as 10 percent disabling as of April 30, 2009.

3.  Entitlement to an effective date prior to October 4, 1997 for the grant of a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and S.B.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in March 1993 and January 2002.

The March 1993 rating decision denied the Veteran's claim for entitlement to a rating in excess of 10 percent for low back strain and the claim for entitlement to a compensable evaluation for residuals of frozen feet.  The January 2002 rating decision granted entitlement to a TDIU and assigned an effective date of October 4, 1997.

The rating assigned for the Veteran's back disability was increased to 20 percent, effective July 13, 1992, in a July 1995 rating decision.  It was subsequently increased again to 40 percent, effective October 4, 1997, in an August 2001 rating decision.  The rating assigned for the Veteran's foot injury was increased to 10 percent, effective April 30, 2009, in an October 2011 rating decision.  Despite the increased ratings granted by the RO, the Veteran's appeal remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran and a friend provided testimony before a Hearing Officer at the RO in June 1994.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to October 4, 1997, the Veteran's service-connected low back strain was primarily manifested by no more than slight limitation of the lumbar spine and pain on motion, but no listing of the whole spine, positive Goldthwaite's sign, or marked limitation of forward bending.

2.  From October 4, 1997, to September 26, 2003, the Veteran's service-connected low back strain was primarily manifest ted by no more than a severe limitation of motion of the lumbar spine and pain on motion, but no ankylosis or intevertebral disc syndrome.

3.  Since September 26, 2003, the Veteran's service-connected low back strain has primarily been manifested by severely limited motion and pain; however, there has been no ankylosis; and no separately ratable neurological manifestations of service-connected back disability.

4.  Prior to July 14, 1998, the Veteran's service-connected residuals of a cold injury  were not manifest by chilblains, persistent moderate swelling, tenderness, loss of toes, or severe symptoms.

5.  From July 14, 1998, the Veteran's service-connected residuals of a cold injury were manifest by pain, discoloration, and osteoarthritis.

6.  The Veteran's claim for TDIU was received on January 9, 2002, and it is not factually ascertainable prior to October 4, 1997 that the Veteran's service connected disabilities alone combined to render him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for low back strain, rated as 20 percent disabling prior to October 4, 1997, and as 40 percent disabling as of October 4, 1997, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes(DCs) 5003, 5291, 5292, 5295 (as in effect prior to September 26, 2003); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for revised DCs 5235-5243(as in effect since September 26, 2003).

2.  Prior to July 14, 1998, the criteria for compensable disability rating for residuals of a cold injury have not been met; from July 14, 1998, the criteria for a 30 percent disability rating, but no higher, for residuals of a cold injury have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.109 Diagnostic Code 7122 (1997, 2011).

3.  The criteria for an effective date prior to October 4, 1997 for a TDIU have not been met.  38 U.S.C.A. 5107(b), 5110(b)(2) (West 2002); 38 C.F.R. 3.400 (o)(1),(2) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning the Veteran's claims, the record reflects that the Veteran was mailed letters in March 2001 and March 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2009 letter provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.    

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  The Veteran also was afforded multiple VA examinations in order to ascertain the current severity of the service-connected disability.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic codes, and considered the full history of the disabilities.  

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Law and Regulations--General

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Low Back Strain-Prior to October 4, 1997

Effective September 26, 2003 (during the pendency of this appeal), VA revised the criteria for rating all disabilities of the spine, including lumbosacral strain and arthritis.  As there is no indication that the revised criteria are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new criteria, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

The RO awarded the initial rating under former Diagnostic Code 5292.  Former DC 5292 provided a 10 percent rating for slight limitation of motion, a 20 percent rating for moderate limitation of motion, and a maximum 40 percent rating for severe limitation of motion.  38 C.F.R. § 4.71a (as in effective prior to September 26, 2003).

The terms "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

[Parenthetically, the Board notes that, as a point of reference, standard or normal ranges of thoracolumbar spine motion are as follows: forward flexion, from 0 to 90 degrees; extension, from 0 to 30 degrees; right and left lateral flexion, each, from 0 to 30 degrees; and right and left lateral rotation, each, from 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, Plate V (2011)].

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

On VA examination in November 1992, the Veteran stated that he had back pain which did not radiate to his lower extremities.  The note reflects that the back pain was not associated with numbness or tingling in the lower extremities.  The examiner observed the presence of a mild scoliosis with kyphosis.  Forward flexion of the lumbosacral spine was to 80 degrees.  Movement backwards was to 20 degrees.  Lateral flexion was to 20 degrees to each side.  Rotation was decreased to about 20 degrees.  The musculature of the back was deemed essentially unremarkable.

An April 1992 letter from J.C., M.D., reflects that the Veteran had mild osteoarthritis in his lumbosacral spine.  An April 1994 letter indicates that the Veteran had moderately severe osteoarthritis of the lumbosacral spine.

During a June 1994 hearing before a hearing officer at the RO, the Veteran remarked that on occasion he was unable to get out of his chair.  He said that when he would drive his car, other people had to help him out of the car.  He took Darvon.

On VA general examination in July 1994, the Veteran complained of joint pain.  The examiner found no spinal tenderness.  During an additional examination in June 1995, the Veteran complained of lumbosacral pain.

Considering the pertinent evidence, the Board finds that a rating in excess of 20 percent for the Veteran's low back strain, for the period prior to October 4, 1997, is not warranted.

As the foregoing indicates, for the period prior to October 4, 1997, the range of motion studies of the lumbar spine in November 1992 revealed forward flexion to 80 degrees, extension to 20 degrees, lateral flexion to 20 degrees bilaterally, and rotation decreased to about 20 degrees bilaterally.  Given these findings, the Veteran's limitation of motion during this period could not be characterized as more than slight under DC 5292, and hence, is less than the criteria contemplated by the 20 percent rating in effect for this time period.

However, the Board has considered the Veteran's functional loss due to pain.  In this regard, the Board notes the Veteran's testimony during his March 1993 RO hearing.  The Veteran testified that getting out of chairs and his car required assistance.  As such, the Board finds that the 20 percent disability rating currently assigned for this period is warranted when considering DeLuca factors such as fatigability, and incoordination.

Alternatively, the Board also has considered rating the disability, by analogy, under the provisions  of former DC 5295, for lumbosacral strain (primarily given the recent designation of revised  DC 5237, for rating lumbosacral strain under the revised criteria).  Former DC 5295 authorized ratings of 10, 20 and 40 percent, depending on the presence, extent and severity of the symptoms shown.  However, under DC 5292, characteristic pain on motion warrants only a 10 percent rating under DC 5295.  Significantly, there are none of the findings that would warrant at least the next higher 40 percent rating under that diagnostic code, such as listing of the whole spine to the opposite side, positive Goldthwaite's sign, or marked limitation of forward bending in standing position.

The Board also finds that no higher rating is assignable pursuant to other potentially applicable rating criteria in effect prior to September 26, 2003.  Under the former criteria, ratings greater than 20 percent are available for residuals of a fractured vertebrae, ankylosis of the dorsal spine, ankylosis of the lumbar spine, and intevertebral disc syndrome (IVDS).  However, as the medical evidence does not demonstrate that the Veteran's service connected disability involved any of the above, there is no basis for evaluation of the disability under former DCs 5285, 5288, 5289, or 5293, respectively.

Low Back Strain-From October 4, 1997 to September 26, 2003

On VA examination in October 1997, the Veteran complained of constant back pain.  He experienced shooting pains and would take Tylenol.  He remarked that he had to go on complete bed rest once or twice a year.  He said he occasionally used a walker or a cane due to his back pain.  The note reflects that the Veteran denied experiencing back spasms.  The examiner indicated that the Veteran had a waddling gait.  Forward flexion of the back was to 50 degrees.  An X-ray revealed moderate osteoarthritis with degenerative disc disease of the lumbosacral junction.  The examiner gave a diagnosis of moderate osteoarthritis with degenerative disc disease of the lumbar spine with daily low back pain and occasional radicular pain.

A VA fee-basis examiner noted in July 2000 that the Veteran had chronic lower back pain.  The Veteran used a cane for ambulation and was only able to walk short distances.  An X-ray revealed osteoarthritis with narrowing of the L5/S1 disc.  The examiner observed that the Veteran had a waddling gait.  The examiner found no evidence of sensory deficit in the upper or lower extremities.  The examiner noted complaints of pain but found no evidence of localized muscle spasm or weakness.  Tenderness to palpation in the midline of the lower back and mid back was noted.  The spinal musculature was deemed normal.  The examiner observed forward flexion of the lumbar spine, extension, right and left side bending, and right and left rotation all to 0 degrees.  The examiner clarified that all motion of a lumbar spine takes place through the hip joints, and there was no actual spinal motion in the lumbar region.  The examiner further found no evidence of muscle atrophy.  The diagnosis given was moderate to severe osteoarthritis of the lumbar spine resulting in marked limitation of motion of the lumbar segments.

On VA examination in December 2002, the Veteran complained of back pain which rated an 8 on a 0 to 10 pain scale.  The Veteran reported stiffness, catching, an1d locking in his lower back.  No swelling or changes in bowel or bladder habits were reported.  The examiner remarked that the Veteran had an antalgic gait due to bilateral knee arthritis.  The Veteran said that he occasionally used a cane and wheelchair for ambulation.  He experienced flare-ups but no radicular symptoms.  The examiner indicated that the Veteran had forward flexion to 50 degrees before experiencing lumbar spasms.  Extension was to 10 degrees.  Lateral rotation was to 10 degrees in each direction.  The examiner said there was no scoliotic deformity.  The primary diagnosis given was lumbar strain and degenerative joint disease of the lumbar spine.

On VA fee-basis spine examination in August 2003, the Veteran complained of stiffness, pain, and increasing radiation into his lower extremities.  The examiner indicated that spinal movements were restricted, and the Veteran experienced pain which affected his range of motion.  An X-ray revealed significant degenerative arthritic changes.

On VA fee-basis neurological examination in September 2003, it was noted that the Veteran had persistent low back pain.  After performing the necessary tests, the examiner opined that the Veteran was not showing objective evidence of any radicular weakness in the lower extremities.

Considering the pertinent evidence, the Board finds that a rating in excess of 40 percent for the Veteran's low back strain, for the period from October 4, 1997 to September 23, 2003, is not warranted, as for this time period, the Veteran is in receipt of the maximum schedular disability rating under the applicable Diagnostic Codes.  The Board notes that a 40 percent disability rating is the maximum schedular disability rating available under Diagnostic Code 5292, for limitation of motion of the lumbar spine.  Additionally, a 40 percent disability rating is the maximum schedular disability rating available under Diagnostic Code 5295, for lumbosacral strain.  Under the former criteria, ratings greater than 40 percent are available for ankylosis of the lumbar spine and intevertebral disc syndrome (IVDS); however, as the medical evidence does not demonstrate that the Veteran's service connected disability involved either of these disorders, there is no basis for evaluation of the disability under former DCs 5289 or 5293, respectively.

Specifically as regards the DeLuca factors (identified and addressed above), the Board notes that the Veteran clearly experiences pain.  However, as discussed, during this period, the Veteran has already been rated at the maximum schedular disability rating available under the appropriate Diagnostic Criteria.  Thus, no higher rating can be assigned for this time period on the basis of De Luca factors.

Low Back Strain-From September 26, 2003

As indicated above, effective September 26, 2003, the criteria for rating all spine disabilities (to include lumbosacral strain, now designated under current DC 5237) are set forth in a General Rating Formula for Diseases and Injuries of the Spine. Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees. A rating of 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assignable for unfavorable ankylosis of the entire spine. These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a, General Rating Formula for DCs 5235-5243 (as in effect since September 26, 2003).

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Considering the pertinent evidence in light of the applicable criteria in effect since September 26, 2003, the Board  also finds that a rating in excess of 40 percent for the Veteran's service-connected low back sprain is not assignable under any revised, applicable criteria.  

Since the change in rating criteria, the report of VA examination in May 2009 is the primary evidence for consideration during this time frame.  On VA examination in May 2009, the examiner observed that the Veteran had suffered a stroke in 2008.  Additionally, the Veteran was involved in an automobile accident in 2005, and in 2007, he fell while attending church and sustained a hairline fracture of the right hip.  Since the Veteran's 2008 stroke, he had been bed/chair ridden.  The Veteran reported severe pain across his entire low back.  He took Advil.  He reported intermittent radiation of pain but denied bowel or bladder incontinence.  He had not had to be hospitalized for his back during the prior year.  The examiner indicated that due to the Veteran's condition, any attempt to obtain range of motion findings would very likely result in injury.  The examiner observed an accentuation of the lumbar lordosis.  On palpation, there was moderate spasm in the left lower musculature.  The right lumbar zone was mildly spasmed and tender.  The diagnosis given was multilevel degenerative changes with disc disease at L5-S1.

First addressing the General Rating Formula, the Board notes that a disability rating in excess of 40 percent is only available when the evidence shows unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  The May 2009 VA examination report does not show the presence of ankylosis of any part of the spine.  Thus, a disability rating in excess of 40 percent is not warranted under the General Rating Formula.

Specifically as regards the DeLuca factors (identified and addressed above), the Board notes that the Veteran clearly experiences pain.  However, as indicated, the criteria under the General Rating Formula are applied with or without symptoms such as pain, and during the examination, no ankylosis was shown.   In short, the 40 percent rating adequately compensates the Veteran for his pain and other DeLuca factors provide no basis for assignment of any higher rating.

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected spondylosis of the thoracolumbar spine.  However, such would not be the case here.  The Veteran was afforded a VA fee-basis neurological examination in September 2003 to specifically consider the complaints of radiating pain, and as noted above, the examiner did not find objective evidence of radicular weakness in the lower extremities.  Since September 2003 neurological evaluator found no objective evidence of neurological impairment attributable to the low back strain, the Board finds that there is no basis for separate, compensable ratings under this provision.  

The Board notes that the revised criteria provide no other basis for assigning a higher rating for the Veteran's low back strain.  Although the revised criteria sets forth a Formula for Rating IVDS on the Basis of Incapacitating episodes, here, the disability also is not shown to involve IVDS at any time since September 26, 2003.

Finally, since the record does not establish that the rating criteria are inadequate to rate the manifestations of the service-connected low back strain in this case, extraschedular consideration is not warranted.  The disability picture as demonstrated is addressed by the established rating standard.  The service-connected low back strain in this regard is not shown to be unusual or exceptional.  Thun v Peake, 22 Vet. App. 111, 115-116 (2008).

Residuals of Frozen Feet-Prior to July 14, 1998

Effective July 14, 1998 (during the pendency of this appeal), VA revised the criteria for rating cold weather injuries.  As there is no indication that the revised criteria are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new criteria, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

The RO awarded the initial rating under former Diagnostic Code 7122.  Former Diagnostic Code 7122 provided that a 50 percent evaluation was for assignment for severe residuals of frozen feet (immersion foot) with loss of toes, or parts and persistent severe symptoms bilaterally, and a 30 percent evaluation was for assignment if the condition was present unilaterally.  Frozen feet with persistent moderate swelling, tenderness, redness, etc. warranted a 30 percent evaluation bilaterally and 20 percent unilaterally.  Mild symptoms, chilblains warranted a 10 percent evaluation whether bilateral or unilateral.  38 C.F.R. § 4.104 (1997).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (1997).

A VA podiatry note from August 1992 reflects that the Veteran's feet were neurovascularly intact to sensory and vibration bilaterally.  The Veteran said he had full feeling in his bilateral lower extremities.

On VA general examination in November 1992, the Veteran reported experiencing some skin cracks and dry skin.  The examiner observed that both of the Veteran's feet were slightly cold.  There was a good pulse.  The examiner observed decreased vibratory sensation in both feet.  Although there was some desquamation of the skin of both feet, the examiner found no evidence of ulcers.  The examiner gave a diagnosis of history of frozen feet, and the examiner said that the current evidence of a bilateral sensorimotor polyneuropathy was probably caused by diabetes.

At the Veteran's July 1994 hearing at the RO, the Veteran reported that his feet would peel, crack, and bleed.  He treated his feet by soaking them, and he had fungus drops.

On VA general examination in July 1994, the examiner noted that the Veteran's extremities were mobile; no clubbing, cyanosis, or edema was present.

A VA podiatry note from August 1994 reflects that the Veteran's feet were warm to the touch and did not have sores or lesions.  There was a mild fungal infection between the toes.

The Board finds that the initial noncompensable disability evaluation was proper under Diagnostic Code 7122.  As reviewed above, the evidence shows that prior to July 14, 1998, no chilblains were present.  Additionally, the Veteran has not asserted that he experienced chilblains.  Thus, a 10 percent evaluation was not warranted.  Further, the examination reports were negative for evidence of frozen feet with moderate bilateral swelling, tenderness or redness necessary to warrant a 20 percent evaluation or severe bilateral residuals with loss of toes or parts necessary for a 50 percent evaluation.  Therefore the Board finds that the Veteran's disability picture does not approximate the criteria necessary for a higher disability evaluation for his feet prior to July 14, 1998.  38 C.F.R. § 4.7.

Residuals of Frozen Feet-From July 14, 1998

Effective July 14, 1998, the criteria for rating residuals of cold weather injuries were amended.  The current provisions state that residuals of cold weather injuries are rated as follows: with pain, numbness, cold sensitivity, or arthralgia plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of affected parts 30 percent.  With pain, numbness, cold sensitivity, or arthralgia plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of affected parts 20 percent.  With pain, numbness, cold sensitivity, or arthralgia, a 10 percent rating is assigned.  (Note:) Amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy should be separately evaluated under other diagnostic codes.  Other disabilities that have been diagnosed as residual effects of cold weather injuries should be rated under separate diagnostic codes unless they were used to support an evaluation under Diagnostic Code 7122 (2011).

On VA fee-basis examination in July 2000, the examiner found no evidence of sensory deficit in the lower extremities.  The examiner observed a normal range of motion of the bilateral feet with the exception of tight heel cords bilaterally.  The examiner said that there was a chronic fungus infection over the plantar aspect of both feet.

A private X-ray of the feet taken in August 2000 revealed a slight valgus deformity and osteoarthritis of both first metatarsalphalangeal joints.  

On VA feet examination in December 2002, the Veteran stated that if he spent an extended period on his feet, his feet would swell from the knees down.  He stated that he experienced a dull pain like a toothache in both feet.  He also reported an intermittent feeling of needles in his feet.  He reported occasional numbness.  He remarked that his feet would stay cold up to the middle of his calves.  The examiner indicated that the Veteran's right and left feet had no sensation noted with either microfilament or vibration.  The skin was dry, and the feet were noted to be cool to the touch.  Mild edema was noted bilaterally, and patches of hyperpigmentation were present.  An X-ray revealed degenerative changes of the great toe metatarsalphalangeal joints associated with a hallux valgus deformity and vascular calcification.  The examiner gave a diagnosis of peripheral neuropathy involving S1 and L5 in the right and left foot.  The examiner opined that the extent of the Veteran's diabetes complicating or worsening the peripheral neuropathy was unknown; however, he opined that the neuropathy had been present since the cold injury during active service.

In a March 2003 addendum to the December 2002 VA examination report, it was noted that a non-invasive peripheral arterial study had been performed and revealed no evidence of peripheral vascular disease.  The examiner opined that by history and by physical examination, the Veteran did not have Reynaud's syndrome.

On VA fee-basis examination in August 2003, the examiner noted that a lower extremity arterial Doppler study showed no evidence of large vessel occlusive disease.  Palpable femoral, popliteal, dorsalis pedis and posterior tibial pulses were observed on the lower extremities.  No significant skin changes were observed on either lower extremity.  The Veteran reported that upon exposure to cold, his toes would blanch, experience pain, and return to a normal color; the examiner was unable to reproduce those symptoms on examination.  The examiner opined that the Veteran had symptoms of Reynaud's syndrome and specified that it was unclear as to whether or not the Reynaud's syndrome was related to the Veteran's cold exposure injury, diabetes, social habits, or a combination of all of them.

On VA examination in May 2009, the Veteran complained of decreased sensation in his feet.  He said that his feet felt cold all of the time.  The examiner found no ulcers or sores on the Veteran's feet.  No toes had been amputated, and the feet perspired normally.  The toenails were brittle and hypertrophied.  Some arthritis and dependent pedal edema was present.  The skin of the feet was of normal architecture, and the Veteran denied experiencing problematic callous or corn formations.  The Veteran reported that when his feet were exposed to cold they would turn red or purple but not white.  The examiner wrote that the Veteran's feet were a dependent magenta color with no pallor.  All of the toenails were observed to be hypertrophic but not onychomycotic.  No ulcers or excess scaling was present.  The examiner specified that there was no evidence of Reynaud's syndrome during this examination.  An X-ray revealed hallux valgus deformity of the great toes bilaterally with degenerative changes at the first metatarsophalangeal joints.

In a May 2011 addendum to the May 2009 VA examination report, the examiner reiterated that the Veteran had a bipedal neuropathy.  He opined that the etiology of the neuropathy was multi-factorial with one of the underlying etiologies being the cold injury to the nervous tissue in the feet.  The examiner explained that the end result of cold damage and diabetes mellitus can be very similar, but the actual processes and the symptoms and findings along the way can be subtly different.  The examiner remarked that he considered those factors in formulating his opinion.

Based on the evidence of record, the Board finds that a 30 percent disability rating for the service-connected residuals of a cold injury is warranted from July 14, 1998.  The Veteran is competent to describe symptoms that come to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As such, his statements concerning his foot pain and discoloration are considered competent evidence, as they concern symptoms that are readily observable.  No evidence of record impugns the Veteran's credibility.  Additionally, the May 2009 VA examiner noted that the Veteran's feet were magenta, and multiple X-ray reports indicate the presence of osteoarthritis in the Veteran's feet.  As the competent and credible evidence of record shows that the Veteran has bilateral foot pain, discoloration, and osteoarthritis, the requirements for a 30 percent disability rating have been met under Diagnostic Code 7122.  The Board notes that a 30 percent disability rating is the maximum schedular rating available under Diagnostic Code 7122.

Finally, since the record does not establish that the rating criteria are inadequate to rate the manifestations of the service-connected residuals of cold injury in this case, extraschedular consideration is not warranted.  The disability picture as demonstrated is addressed by the established rating standard.  The service-connected residuals of cold injury in this regard are not shown to be unusual or exceptional.  Thun v Peake, 22 Vet. App. 111, 115-116 (2008).

Earlier Effective Date-TDIU

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2011).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2011).  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

The Veteran's claim for TDIU was received on January 9, 2002.  The January 30, 2002 rating decision that granted TDIU assigned an effective date of October 4, 1997.  The RO explained that October 4, 1997 was the date the Veteran's combined evaluation met the requirements for entitlement to a TDIU, and the rating decision assigning those evaluations had not yet become final prior to receipt of the claim for a TDIU.  The Veteran filed a Notice of Disagreement with this decision indicating that as he filed the original claim for increased ratings on October 31, 1992, his TDIU should be effective as of October 31, 1992.

In this case, the earliest day that it is factually ascertainable that the Veteran was entitled to TDIU is the October 4, 1997 date already in effect.

In May 1993, the Veteran remarked that he was totally disabled from his service-connected conditions.  However, a June 1993 decision from the Social Security Administration reflects that based on the Veteran's age, education, and past work experience, he was able to work.  The Board finds that the June 1993 decision from the SSA outweighs the Veteran's contentions regarding his ability to work at the time, as the SSA decision was created by impartial adjudicators who considered the totality of the Veteran's condition.

April 1992 and April 1994 letters from J.C., M.D., indicate that the Veteran was not able to be gainfully employed in his present condition.  However, both of these letters indicate that the Veteran was unemployable not only due to his service-connected hypertension, hemorrhoids, and osteoarthritis, but also due to his non-service connected diabetes mellitus, vertigo, ocular dysmetria, and hearing loss.  There is no medical opinion that states the Veteran was unemployable due solely to his service connected disabilities prior to October 4, 1997, and as reviewed above, the weight of the remaining evidence does not support a finding of unemployability.  Therefore, it is not factually ascertainable that he was unemployable due solely to his service connected disabilities prior to October 4, 1997, which is the effective date that is currently assigned.


ORDER

Entitlement to an increased evaluation for low back strain, rated as 20 percent disabling prior to October 4, 1997, and as 40 percent disabling as of October 4, 1997, is denied.

Entitlement to a non-compensable evaluation for residuals of frozen feet prior to July 14, 1998, and 30 percent thereafter, is granted.

Entitlement to an effective date prior to October 4, 1997 for the grant of a TDIU is denied.


____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


